Exhibit 10.5

 

HEALTHSPRING, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this ___ day of _____, 20__ (the “Grant Date”), by and between
HealthSpring, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and __________________ (the “Optionee”). 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the HealthSpring, Inc. Amended and Restated 2006 Equity
Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $0.01 per
share, of the Company (the “Shares”); and

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.         Grant of Option.

 

(a)        The Company grants as of the date of this Agreement the right and
option (the “Option”) to purchase ___ Shares, in whole or in part (the “Option
Stock”), at an exercise price of ______ per Share, on the terms and conditions
set forth in this Agreement and subject to all provisions of the Plan.  The
Optionee, holder or beneficiary of the Option shall not have any of the rights
of a stockholder with respect to the Option Stock until such person has become a
holder of such Shares by the due exercise of the Option and payment of the
Option Payment (as defined in Section 3 below) in accordance with this
Agreement.

 

(b)        The Option shall be a non-qualified stock option.  In order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it upon the exercise of the Option, and in
order to comply with all applicable federal or state tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that, if
necessary, all applicable federal, state or other taxes are withheld or
collected from the Optionee.

 

2.         Exercise of Option.

 

(a)        Except as otherwise provided herein, this Option shall become vested
and exercisable (i) with respect to fifty percent (50%) of the Option granted
herein on the second anniversary of the Grant Date, and (ii) with respect to an
additional twenty-five percent (25%) of

 

--------------------------------------------------------------------------------


 

the Option Stock granted herein on each of the third and fourth anniversaries of
the Grant Date if and only if the Optionee shall have been continuously employed
by the Company from the date of this Agreement through and including such dates.
Notwithstanding the above, each outstanding unvested Option shall vest and
become exercisable in full in the event of the Optionee’s death, Disability or
Retirement, provided the Optionee has remained continuously employed by the
Company from the date of this Agreement to such event. If the Optionee’s
termination meets the requirements of an Early Retirement (as defined below),
this Option shall vest as though the Optionee had undergone a Retirement. “Early
Retirement” means retirement with the express consent of the Committee at or
before the time of such retirement, from active employment with the Company
prior to age sixty-five (65).

 

(b)        Notwithstanding the foregoing, upon the termination of the Optionee’s
employment within one year following a Change in Control, if the Optionee’s
employment with the Company (or its successor) is terminated by (A) the Optionee
for Good Reason, or (B) the Company for any reason other than for Cause, each
outstanding unvested Option shall vest and become exercisable in full; provided
that in the event this Award is not assumed by the Acquiror under the terms set
forth in Section 13(a) of the Plan, this Option shall become fully vested and
exercisable (to the extent not previously terminated) with respect to 100% of
the Option Stock.

 

3.         Manner of Exercise.  The Option may be exercised in whole or in part
at any time within the period permitted hereunder for the exercise of the
Option, with respect to whole Shares only, by serving written notice of intent
to exercise the Option delivered to the Company at its principal office (or to
the Company’s designated agent), stating the number of Shares to be purchased,
the person or persons in whose name the Shares are to be registered and each
such person’s address and social security number.  Such notice shall not be
effective unless accompanied by payment in full of the Option Price for the
number of Shares with respect to which the Option is then being exercised (the
“Option Payment”) and, except as otherwise provided herein, cash equal to the
required withholding taxes as set forth by Internal Revenue Service and
applicable state tax guidelines for the employer’s minimum statutory
withholding.  The Option Payment shall be made in cash or cash equivalents or in
whole Shares previously acquired by the Optionee and valued at the Shares’ Fair
Market Value on the date of exercise (or next succeeding trading date if the
date of exercise is not a trading date), or by a combination of such cash (or
cash equivalents) and Shares.  Subject to applicable securities laws, the
Optionee may also exercise the Option (a) by delivering a notice of exercise of
the Option and by simultaneously selling the Shares of Option Stock thereby
acquired pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Payment, together with any applicable withholding taxes, or (b) by
directing the Company to withhold that number of whole Shares otherwise
deliverable to the Optionee pursuant to the Option having an aggregate Fair
Market Value at the time of exercise equal to the Option Payment.  Unless
otherwise provided by the Committee at any time, to satisfy any applicable
withholding taxes, in lieu of cash the Optionee may direct the Company to
withhold that number of whole Shares otherwise deliverable to the Optionee
pursuant to the Option.

 

--------------------------------------------------------------------------------


 

4.         Termination of Option.  The Option will expire ten (10) years from
the date of grant of the Option (the “Term”) with respect to any then
unexercised portion thereof, unless terminated earlier as set forth below:

 

(a)        Termination by Death.  If the Optionee’s employment by the Company
terminates by reason of death, or if the Optionee dies within three (3) months
after termination of such employment for any reason other than Cause, this
Option may thereafter be exercised, to the extent the Option was exercisable at
the time of such termination (after giving effect to any acceleration of vesting
provided for in Section 2 above), by the legal representative of the estate or
by the legatee of the Optionee under the will of the Optionee, for a period of
one (1) year from the date of death or until the expiration of the Term of the
Option, whichever period is the shorter.

 

(b)        Termination by Reason of Disability.  If the Optionee’s employment by
the Company terminates by reason of Disability, this Option may thereafter be
exercised, to the extent the Option was exercisable at the time of such
termination (after giving effect to any acceleration of vesting provided for in
Section 2 above), by the Optionee or personal representative or guardian of the
Optionee, as applicable, for a period of three (3) years from the date of such
termination of employment or until the expiration of the Term of the Option,
whichever period is the shorter.

 

(c)        Termination by Retirement or Early Retirement.  If the Optionee’s
employment by the Company terminates by reason of Retirement or Early
Retirement, this Option may thereafter be exercised by the Optionee, to the
extent the Option was exercisable at the time of such termination (after giving
effect to any acceleration of vesting provided for in Section 2 above), for a
period of three (3) years from the date of such termination of employment or
until the expiration of the Term of the Option, whichever period is the shorter.

 

(d)       Termination for Cause.  If the Optionee’s employment by the Company is
terminated for Cause, this Option shall terminate immediately and become void
and of no effect.

 

(e)        Other Termination.  If the Optionee’s employment by the Company
terminates for any reason other than for Cause, death, Disability, Retirement or
Early Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination (after giving effect to any
acceleration of vesting provided for in Section 2 above), by the Optionee for a
period of three (3) months from the date of such termination of employment or
the expiration of the Term of the Option, whichever period is the shorter.

 

5.         No Right to Continued Employment.  The grant of the Option shall not
be construed as giving the Optionee the right to be retained in the employ of
the Company, and the Company may at any time dismiss the Optionee from
employment, free from any liability or any claim under the Plan.

 

6.         Adjustment to Option Stock.  The Committee may make equitable and
appropriate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make the adjustments for the events

 

--------------------------------------------------------------------------------


 

described in Section 4.2 of the Plan) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles in accordance with the Plan, whenever the Committee
determines that such event(s) affect the Shares.  Any such adjustments shall be
effected in a manner that precludes the material enlargement of rights and
benefits under this Award.

 

7.         Amendments to Option.  Subject to the restrictions contained in the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Option,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of the Optionee or any holder or
beneficiary of the Option shall not to that extent be effective without the
consent of the Optionee, holder or beneficiary affected.

 

8.         Limited Transferability.  During the Optionee’s lifetime, this Option
can be exercised only by the Optionee.  This Option may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Optionee other than by will or the laws of descent and distribution.  Any
attempt to otherwise transfer this Option shall be void.  No transfer of this
Option by the Optionee by will or by laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and an authenticated copy of the will and/or such other
evidence as the Committee may deem necessary or appropriate to establish the
validity of the transfer.

 

9.         Reservation of Shares.  At all times during the term of this Option,
the Company shall use its best efforts to reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of this Agreement.

 

10.       Plan Governs.  The Optionee hereby acknowledges receipt of a copy of
(or electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof.  The terms of this Agreement are governed by the terms of
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.

 

11.       Severability.  If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or the Award, or would disqualify the Plan or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan and
Award shall remain in full force and effect.

 

12.       Notices.  All notices required to be given under this Award shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

--------------------------------------------------------------------------------


 

To the Company:                    HealthSpring, Inc.

9009 Carothers Parkway

Suite 501

Franklin, Tennessee 37067

Attn:  Corporate Secretary

 

To the
Optionee:                                                                                    
The address then maintained with respect to the Optionee in the Company’s
records.

 

13.       Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

14.       Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.

 

15.       Successors in Interest.  This Agreement shall inure to the benefit of
and be binding upon any successor to the Company.  This Agreement shall inure to
the benefit of the Optionee’s legal representative and assignees.  All
obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be binding upon the Optionee’s heirs, executors,
administrators, successors and assignees.

 

IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.

 

 

 

HEALTHSPRING, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------